UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


BETTY J. BIRCH,                          
                  Plaintiff-Appellant,
                  v.
F. WHITTEN PETERS, Acting                          No. 01-1878
Secretary of the Department of the
Air Force,
                 Defendant-Appellee.
                                         
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                W. Earl Britt, Senior District Judge.
                          (CA-01-54-7-BR)

                   Submitted: November 30, 2001

                       Decided: December 26, 2001

       Before WILKINS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Ernest J. Wright, WRIGHT LAW FIRM, Jacksonville, North Caro-
lina, for Appellant. John Stuart Bruce, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, R. A. Renfer, Jr., Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
2                           BIRCH v. PETERS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Betty J. Birch appeals the district court’s order granting the Appel-
lee’s motion and dismissing her employment discrimination action as
untimely. We have reviewed the joint appendix and briefs on appeal
and find no reversible error. Accordingly, we affirm the judgment of
the district court.

   A claimant who fails to file a complaint within the ninety-day stat-
utory time period mandated by Title VII, 42 U.S.C. § 2000e-5(f)
(1994), and the ADEA, 29 U.S.C. § 626(e) (1994), generally forfeits
her right to pursue her claims. See Baldwin County Welcome Ctr. v.
Brown, 466 U.S. 147, 149-51 (1984). Relying on the North Carolina
Rules of Procedure, N.C.R. Civ. P. 41(a), Birch contends on appeal
that her voluntary dismissal of a previous suit tolled the statute of lim-
itations and permitted her one year from the date of dismissal to file
her current action.

   Where, as here, the plaintiff voluntarily dismisses a lawsuit that
was brought in federal court, asserted a purely federal claim, and was
subject to a federal statute of limitations, state savings statutes do not
apply. See Beck v. Caterpillar Inc., 50 F.3d 405, 407 (7th Cir. 1995);
see also Brown v. Hartshorne Pub. Sch. Dist., 926 F.2d 959, 961
(10th Cir. 1991). Consequently, the statute of limitations was not
tolled, and the district court properly dismissed Birch’s action.

   The district court’s judgment is hereby affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                             AFFIRMED